 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
                                        SACRAMENTO DIVISION
13
     TAMMY BARDWELL                                  )    Civil No. 2:18-cv-00293-DMC
14
                                                     )
15          Plaintiff,                               )    STIPULATION FOR VOLUNTARY
                                                     )    REMAND PURSUANT TO SENTENCE
16                  v.                               )    FOUR OF 42 U.S.C. § 405(g)
17                                                   )
     NANCY A. BERRYHILL,                             )
18   Acting Commissioner of Social Security,         )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by and between the parties, through their undersigned
23   attorneys, and with the approval of the Court, that the Commissioner of Social Security has
24   agreed to a voluntary remand of this case pursuant to sentence four of 42 U.S.C. § 405(g). The
25   purpose of the remand is to offer Plaintiff a new decision.
26
27
28   Stipulation for Voluntary Remand


                                                      1
 1           Upon remand, the Appeals Council will instruct the Administrative Law Judge (ALJ) to
 2   reconsider Plaintiff’s disability onset date pursuant to SSR 18-1p; reevaluate her residual
 3   functional capacity; reconsider the opinion evidence; and reassess steps four and five with the
 4   assistance of a vocational expert, if necessary.
 5
 6
                                                   Respectfully submitted,
 7
 8   Date: March 26, 2019                   By:    /s/ Jesse S. Kaplan*
                                                   JESSE S. KAPLAN
 9                                                 * By email authorization on March 26, 2019
                                                   Attorney for Plaintiff
10
11
     Date: March 26, 2019                          MCGREGOR W. SCOTT
12                                                 United States Attorney
13
                                            By:    /s/ Michael K. Marriott
14                                                 MICHAEL K. MARRIOTT
                                                   Special Assistant United States Attorney
15                                                 Attorneys for Defendant
     Of Counsel
16
     Jeffrey Chen
17   Assistant Regional Counsel
     Social Security Administration
18
19
20
21                                                 ORDER
22
     APPROVED AND SO ORDERED:
23
     Dated: March 28, 2019
24                                                          ____________________________________
25                                                          DENNIS M. COTA
                                                            UNITED STATES MAGISTRATE JUDGE
26
27
28
     Stipulation for Voluntary Remand

                                                        2
